        Case 1:20-cv-00607-EPG Document 3 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4
                                       UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7
      JARROD GORDON,                                          Case No. 1:20-cv-00607-EPG (PC)
 8
                          Plaintiff,
 9                                                            ORDER FOR PLAINTIFF TO SUBMIT
             v.                                               APPLICATION TO PROCEED IN FORMA
10                                                            PAUPERIS OR PAY FILING FEE WITHIN
      VEGA, et al.,                                           FORTY-FIVE DAYS
11
                          Defendants.
12

13          Plaintiff is a former state prisoner proceeding pro se in this civil rights action filed
14   pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an
15   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1. The Clerk of Court is respectfully directed to send Plaintiff an application to proceed

18                in forma pauperis for a non-prisoner.

19          2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit

20                the attached application to proceed in forma pauperis, completed and signed, or in the

21                alternative, pay the $400.00 filing fee for this action. No requests for extension will

22                be granted without a showing of good cause. Failure to comply with this order

23                will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:      April 30, 2020                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
